DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present application is being examined under the pre-AIA  first to invent provisions. 

2   Applicant’s amendment, filed 04/22/2021, has been entered.
     Claims 1-166 have been canceled. 
     Claims 167-206 have been added.

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  The title has been replaced with:
     --  ANTI-C3 ANTIBODIES -- . 

                                                  REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  

     Upon reconsideration of applicant’s canceled / added claims and arguments, filed 04/22/2021,
     the previous rejection under 35 U.S.C. 112 written description has been withdrawn.

      For the record, the percent sequence identity language require that the CDRs remain intact.

      As indicated previously, the claimed anti-C3 antibodies do not appear to known or taught in the prior art. 
     The prior art neither suggest or teaches anti-C3 antibodies having the exact chemical structure of these claimed anti-C3 antibodies. 
     Accordingly, the claimed methods of administering these anti-C3 antibodies are deemed free of the prior art.

    Accordingly, the instant claims are deemed allowable

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 21, 2021